Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allabaugh (US Patent No. 2821895).
Regarding claim 1, Allabaugh teaches a cover (7, plate) for a vent (6, Figure 2, wire mesh material) disposed within an aperture (ventilating opening, Figure 2, column 1 lines 48 to 49) formed by first, second, third, and fourth wall surfaces of a foundation wall (5, foundation, understood to be four walls creating aperture, Figures 1 and 2), the cover (7, plate) comprising: a piece of material (body of 7, plate) that defines a first cover surface (column 1 lines 56 to 58) having a first protuberance (marginal edges, 8 and 9, annotated Figure 2) surrounding a generally rectangular planar portion (flat portion of plate 7, annotated Figure 2), said protuberance (marginal edges, 8 and 9, annotated Figure 2) and planar 
[AltContent: textbox (Allabaugh: Figure 2)]
    PNG
    media_image1.png
    302
    699
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Sykes (US Patent No. D607098).
Regarding claim 2, Allabaugh teaches the invention as described above but does not expressly teach wherein the piece of material defines a second protuberance sized and positioned such that, when the first protuberance contacts the vent, the second protuberance contacts each of the first, second, third, and fourth wall surfaces.
Sykes teaches a crawl space recessed vent cover that has a second protuberance (annotated Figures 2 and 3).
[AltContent: textbox (Sykes: Figures 2 and 3)]
    PNG
    media_image2.png
    411
    690
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art to modify the cover of Allabaugh with the cover of Sykes to yield the predictable result of wherein the piece of material (body of Sykes) defines a second protuberance (annotated Figure 2) sized and positioned such that, when the first protuberance (annotated Figure 3) contacts the vent, the second protuberance contacts each of the first, second, third, and fourth wall surfaces.
For clarity, Allabaugh teaches a vent cover for a recessed air vent that has its marginal edges curved inwardly and is sized to closely fit within the opening with the marginal edges of the plate contacting with the edges or walls of the opening (Allabaugh: column 1 lines 56 to 60). Sykes teaches a different design for a recessed air vent that has a first protuberance and a second protuberance. Modifying the cover of Allabaugh with Sykes would yield the predictable result of wherein the piece of material defines a second protuberance sized and positioned such that, when the first protuberance contacts the vent, the second protuberance contacts each of the first, second, third, and fourth wall surfaces (understood that pushing the cover of Sykes into the aperature of Allabaugh would have the second protuberance touching the four walls of the aperature and the first protuberance would be pushed to be against the vent).
Claim 3 to is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Sykes (US Patent No. D607098) as applied to claim 2 in further view of Wood (US Publication No. 20070117504).
Regarding claim 3, the combined teachings teach the invention as described above but do not expressly teach wherein the first protuberance has a first protuberance surface that forms an obtuse angle with the generally rectangular planar portion, a second protuberance surface that is generally perpendicular to the planar portion, and a terminus that connects the first protuberance surface and the second protuberance surface.
Wood teaches wherein the first protuberance (annotated Figure 2) has a first protuberance surface (annotated Figure 2) that forms an ___ angle with the generally rectangular planar portion (annotated Figure 2), a second protuberance surface (annotated Figure 1 and 2) that is generally perpendicular to the generally planar portion (flat surface of 2, annotated Figure 2), and a terminus (raised lip member, 6, Figure 2) that connects the first protuberance surface (annotated Figure 6) and the second protuberance surface (annotated Figure 2, raised wall of internal protrusions) so that the installation or winterization of the vent opening takes only a few minutes and is done completely from the outside of the building without any need for getting into the crawl space (paragraph 0020).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first protuberance has a first protuberance surface that forms an ___ angle with the generally rectangular planar portion, a second protuberance surface that is generally perpendicular to the generally planar portion, and a terminus that connects the first protuberance surface and the second protuberance surface in view of the teachings of Wood so that the installation or winterization of the vent opening takes only a few minutes and is done completely from the outside of the building without any need for getting into the crawl space.
[AltContent: textbox (Wood: Figures 1 and 2)]

    PNG
    media_image3.png
    527
    564
    media_image3.png
    Greyscale

Additionally, courts have held that the configuration of a claimed limitation was a matter of choice when a person of ordinary skill in the art would have found it to be obvious absent persuasive evidence that the particular configuration of a claimed limitation was significant (MPEP §2144.04, B). Accordingly, Sykes further teaches a first protuberance surface that forms an obtuse angle with the generally rectangular planar portion (see Sykes annotated Figure 3). Therefore, it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include the obtuse angle.

	
Claim 4 to is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Sykes (US Patent No. D607098) and Wood (US Publication No. 20070117504) as applied to claim 3 in further view of Hempel (US Patent No. 4502368).
Regarding claim 4, the combined teaching teach the invention as described above but do not expressly teach wherein the second protuberance defines an outer surface that forms an arc in cross-section.
Hempel teaches that is it known in the art of building louvres that rounded corners and edges are minor changes to facilitate more easily molding the cover from plastic (column 4 lines 3 to 17). 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the second protuberance defines an outer surface that forms an arc in cross-section in view of the teachings of Hempel to facilitate more easily molding the cover from plastic (column 4 lines 3 to 17).
Claim 5 to is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Sykes (US Patent No. D607098) and Wood (US Publication No. 20070117504) as applied to claim 3 in further view of Harris (US Patent No. 6835129).
Regarding claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein the piece of material is polymeric.
Harris teaches that covers may be made of polyethylene or ABS (column 3 lines 40 to 61: These views collectively show that the inventive apparatus, generally denominated 10, comprises a seal in the fashion of a cover, lid, or cap, said seal being preferably fabricated of a flexible material, e.g., thermosetting resins, thermoplastic resins, synthetic rubber, synthetic fibers, and acrylic plastics, which may be easily and economically molded or sprayed in production. Preferred materials include polyethylene and ABS, though sheet metal may also be used in a duct boot seal having a central "knockout" portion) to provide an improved seal at the vent opening (column 1 lines 57 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a cover made of flexible material in view of the teachings of Harris to yield the predictable result of inserting the cover until the vent exerts a reaction force on the cover that elastically deforms the first protuberance.
Claim 6 to is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Sykes (US Patent No. D607098), Wood (US Publication No. 20070117504), and Harris (US Patent No. 6835129) as applied to claim 5 in further view of Hugueley (US Patent No. 8499497) and Breed (US Publication No. 20110250833).
Regarding claim 6, the combined teachings teach the invention as described above but do not expressly teach where the piece of material is closed-cell polyurethane foam having a non-permeable skin.
Hugueley teaches where the piece of material (panel, 12) is a high density foam (column 1 lines 65 to 66) for covering and sealing a crawl space vent during cold weather to insulate the crawl space (column 1 lines 7 to 9).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include where the piece of material is a high density foam in view of the teachings of Hugueley for covering and sealing a crawl space vent during cold weather to insulate the crawl space.
Breed (US Publication No. 20110250833) teaches it is known in the art to make a cover (support plate, 102) out of polyurethane (paragraph 0028: The support plate (102) may be formed out of a variety of materials, including but not limited to, metal, carbon-composite, polyurethane, plastic, harden rubber, or any other material as will occur to those of skill in the art).
Breed further teaches that it is known in the art that foam may be open or closed-cell and that closed-cell foam is strong or rigid depending on its density (paragraphs 0034 to 0036) to provide greater resistance to air leakage than that of open-celled foam (paragraph 0036).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings and try where the piece of polyurethane material is closed-cell polyurethane foam having a non-permeable skin in view of the multiple teachings of Breed.
For clarity, the combined teachings most of the claimed limitations. Hugueley teaches that a vent cover may be made out of a dense foam. Breed teaches that polyurethane is known in the art of vent covers and why closed-cell foam would be used. Because Hugueley teaches that a cover may be made out of a dense foam, it would have been obvious to a person having ordinary skill in the art to try polyurethane as a material and further try a closed-cell foam in view of the teachings of Breed.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Janesky (US Publication No. 20050186900).
	Regarding claim 7, Allabaugh (US Patent No. 2821895) teaches a method of covering a vent (6, Figure 26, wire mesh material) disposed within an aperture (ventilating opening, Figure 2, column 1 lines 48 to 49) formed by first, second, third, and fourth wall surfaces of a foundation wall (5, foundation, understood to be four walls creating aperture, Figures 1 and 2), the method comprising: obtaining a cover (7); said cover (7) defining a first cover surface having a first protuberance (8 and 9, marginal edges curved inwardly) surrounding a generally rectangular planar portion (flat portion of plate 7, annotated Figure 2), said first protuberance (8 and 9, annotated Figure 2) and planar portion (flat portion of plate 7, annotated Figure 2) cooperating to define a concavity (annotated Figure 2); … inserting the cover (7) into the aperture (ventilating opening, Figure 2, column 1 lines 48 to 49) until said first protuberance (8 and 9, annotated Figure 2) contacts the vent (6, Figure 2, wire mesh material).

    PNG
    media_image1.png
    302
    699
    media_image1.png
    Greyscale

However Allabaugh does not expressly teach said cover defining a second protuberance; inserting the cover into the aperture until said first protuberance contacts the vent and such that the second protuberance contacts each of the first, second, third, and fourth wall surfaces.
Janesky teaches teach said cover (20, Figure 5, the fill or plug) defining a second protuberance (outer walls of 20, annotated Figure 5, paragraph 0027: The plug or fill element 20 is a hollow or tubular rectangular block element molded of lightweight durable plastic composition); … and such that the second protuberance (outer walls of 20, annotated Figure 5) contacts each of the first, second, third, and fourth wall surfaces (annotated Figure 5, walls forming the opening for which 20 is placed, paragraph 0027: the width of the element 20 can be 8" but only needs to be sufficient to enable the element to be frictionally-retained in the wall 22 after it is forced in to fill the open space 23, i.e., a thickness or width 2" or 4" is generally sufficient. The element 20 is forced in to the wall 22 so that its outer surface 24 is flush or co-planar with the outer surface of the wall 22 as shown in FIG. 6) to be sufficient to enable the element to be frictionally-retained in the wall (paragraph 0027)
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Allabaugh to include said cover defining a second protuberance; … and such that the second protuberance contacts each of the first, second, third, and fourth wall surfaces in view of the teachings of Janesky to be sufficient to enable the element to be frictionally-retained in the wall.
For clarity, Allabaugh teaches most of the claimed limitations and more specifically a protuberance that comes in contact with a recessed vane in a wall.  Janesky teaches a molded plastic plug that is sized to be frictionally engaged with the walls of the aperture. Because the plate of Allabaugh is used in a recessed air vent application and Janesky is used for the same purpose as Allabaugh, is frictionally engaged with the wall, and sits flush with the wall, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to combine the teachings so that the plate of Allabuagh would be able to be used without hooks, is frictionally engaged with the wall, and sits flush with the wall yielding the predictable result of inserting the cover into the aperture until said first protuberance contacts the vent and such that the second protuberance contacts each of the first, second, third, and fourth wall surfaces.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allabaugh (US Patent No. 2821895) in view of Janesky (US Publication No. 20050186900) as applied to claim 7 in further view of Harris (US Patent No. 6835129).
Regarding claim 8, the combined teachings teach the invention as described above and further teach wherein said inserting the cover (Allabuagh: 7, plate) includes inserting the cover (Allabuagh: 7, plate) until the vent (Allabuagh: 6, Figure 2, wire mesh material) exerts a reaction force on the cover (Allabuagh: 7, Figure 3).
Allabuage further teaches the first protuberance (marginal edges, 8 and 9, annotated Figure 2).
However, the combined teachings do not expressly teach inserting the cover until the vent exerts a reaction force on the cover that elastically deforms the first protuberance.
Harris teaches that covers may be made of flexible material (column 3 lines 40 to 61) to provide an improved seal at the vent opening (column 1 lines 57 to 58).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a cover made of flexible material in view of the teachings of Harris to provide an improved seal at the vent opening, yielding the predictable result of inserting the cover until the vent exerts a reaction force on the cover that elastically deforms the first protuberance.
For clarity, the combined teachings of Allabuagh and Janesky teach inserting a plug into a wall to prevent air flow and friction fit but do not expressly teach that doing so would result in the first protuberance elastically deforming. Harris teaches that a cover may be made out of flexible material. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to be made of a flexible material to yield the predictable result of inserting the cover until the vent exerts a reaction force on the cover that elastically deforms the first protuberance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ruberg (US Patent No. 7794313) teaches an air register cover assembly.
Witten (US Patent No. 3528606) teaches temperature responsive foundation ventilator.
Harding (US Patent No. 4637299) teaches a vent opening for portable building wall.
Webb (US Publication No. 20130269271) teaches restraint system for restraining a panel in an opening of an outdoor structure.
Butler (US Publication No. 20070010190) teaches a foundation vent.
Harman (US Publication No. 20150276260) teaches a duct plug for a duct termination opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762